Reasons for Allowance
	Claim 13 is cancelled.
	Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses “capturing an image of the legacy electronic device using the mobile device and communicating the captured image of the legacy electronic device to a remote server: processing the captured image of the legacy electronic device via the remote server to identify the legacy electronic device; provide to the mobile device removal instructions for removing the legacy electronic device, wherein the removal instructions also include identification of the replacement electronic device, wherein the mobile device superimposes the removal instructions on the captured image of the legacy electronic device; after the legacy electronic device has been removed, capturing a first image of the replacement electronic device using the mobile device and communicating the captured first image to the remote server so that the remote server can process the captured first image in order to determine an identity of the replacement electronic device; after determining the identity of the replacement electronic device, downloading to the mobile device information including wiring instructions for wiring the replacement electronic device using the existing wiring of the legacy electronic device; superimposing the wiring instructions onto a currently displayed live-image of the replacement electronic device as displayed on a display of the mobile device to guide a user of the mobile device in wiring the replacement electronic device; after the replacement electronic device has been at least partially wired, subsequently capturing a second image of the at least partially wired replacement electronic device using the mobile device and communicating the second captured image of the wired replacement electronic device to the remote server; the remote server processing the second captured image to ascertain whether there are any wiring errors; and when wiring errors are found by the remote server, the mobile device receiving a message from the remote server indicating the wiring errors that were found”.  Further, none of the prior art discloses “ sending to a mobile device for display information identifying a location that the electronic device is to be installed to assist a user of the mobile device in physically locating the mounting location for the electronic device: receive a first image of the electronic device captured by a user using the mobile device; processing the received first image in order to ascertain an identity of the electronic device; download to the mobile device information including wiring instructions for wiring the electronic device; receiving a second image of the electronic device after wiring; processing the received second image to ascertain whether there are any wiring errors; and when wiring errors are found, sending a message to the mobile device that informs the user that wiring errors were found”.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665